Fairchild, J.
The appeal from the decision of the county court brings the same set of circumstances as those considered in the appeal in the case of Stanley C. Hanks Co. v. Scherer, ante, p. 148, 47 N. W. (2d) 905. The facts involved are that in a proceeding under sec. 318.08, Stats. 1937, upon petition of the Stanley C. Hanks Company, there was, on the 23d day of July, 1938, granted an order in favor of the petitioner directing “that said remainder interest of George Scherer in said trust held by the Madison Trust Company be and hereby is declared subject to the lien of said judgment;” and directing the trustee to retain the funds until the satisfaction of the judgment.
The judgment having expired by reason of lapse of time, the county court, on motion of respondent, did, on the 9th day of November, 1950, grant the following order:
“It is hereby ordered, adjudged, and determined, that the judgment entered in the circuit court for Dane county, Wisconsin, on the 3d day of March, 1928, at 10:30 o’clock a. m., in favor- of the Stanley C. Flanks Company and against George Scherer in the amount of $738.50 damages plus costs in the sum of $40.75, being in the total sum of $779.25, and said judgment being docketed in the office of the clerk of circuit court for Dane county, Wisconsin, irl judgment docket ‘R,’ page 271, having now been adjudged and determined by an order of the circuit court -for Dane county, Wisconsin, dated on the 22d day of September, 1950, as being discharged, outlawed, satisfied, extinguished, and rendered wholly ineffectual and the debt predicated thereon having- been extinguished, that the lien of said former judgment is hereby extinguished, discharged, and rendered a nullity as of the date hereof.
“It is further ordered, adjudged, and determined, that the previous order of this court wherein this court modified the final judgment so as to provide: ‘That said remainder interest of George Scherer in said trust held by the Madison Trust Company be and hereby is declared subject to the lien of said judgment, and that the said Madison Trust Company shall make no distribution of the principal of said *159trust fund without first satisfying or procuring the satisfaction of said judgment,’ is hereby canceled and rescinded and supplemented in its entirety by the provisions of this order.
“It is further ordered, adjudged, and determined, that no execution having been issued upon the afore-mentioned judgment at any time since the rendition thereof, and no proceedings having been had in this court for the enforcement of the lien during the period of the life of the judgment, and the judgment itself having been now nullified, all proceedings in this court predicated upon said judgment and any lien or liens based thereon or any orders predicated thereon are hereby nullified, extinguished, and declared for naught.”
The questions here involved are subject to the rule of the case of Stanley C. Hanks Co. v. Scherer, supra.
By the Court. — -Order affirmed.